Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 15, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Claimant was employed as a dental assistant until she took a maternity leave of absence in August 1994. In January 1995, claimant’s employer offered her the same position she had worked at prior to her leave of absence on either a full-time or part-time basis. Claimant declined the offer, stating that she would prefer to "stay home and collect unemployment for a year”. Because she refused this offer of employment, the Board ruled that claimant was ineligible for unemployment insurance benefits and demanded repayment of the benefits she had already received. Claimant appeals.
We find that substantial evidence supports the Board’s determination. Although the testimony of claimant and the employer differed regarding the terms of the proffered reemployment, this presented an issue of credibility for resolution by the Board (see, Matter of Horton [Hartnett], 176 AD2d 1103, 1104).
*667Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.